Case 2:20-cv-02317-DRH-SIL Document 18 Filed 07/30/21 Page 1 of 2 PageID #: 87




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
THE TRUSTEES OF THE SOFT DRINK AND
BREWERY WORKERS UNION, LOCAL 812
RETIREMENT FUND,
                                    Plaintiffs,                    ORDER ADOPTING REPORT
                                                                   AND RECOMMENDATIONS
 - against -                                                       2:20-cv-2317 (DRH) (SIL)
DITMARS DISTRIBUTORS, INC.,
                                      Defendant.
---------------------------------------------------------------X


HURLEY, Senior District Judge:

        Presently before the Court is the Report and Recommendation of Magistrate

Judge Steven I. Locke, dated June 30, 2021 (the “R&R” [DE 16]), recommending that

the Court grant in part and deny in part Plaintiffs The Trustees of the Soft Drink and

Brewery Union, Local 812 Retirement Fund’s motion for default judgment and award

Plaintiffs $616,705.91 in damages. Judge Locke found that (1) Plaintiffs properly

established unpaid withdrawal liability under the Employment Retirement Income

Security Act (“ERISA”) and (2) demonstrated (a) actual damages in the amount of

$295,391.00, (b) entitlement to pre-judgment interest through June 30, 2021 (the

date of the R&R), in the amount of $159,196.60, with additional interest to be

calculated through the date of the judgment at a rate of $145.67 per day, (c) liquidated

damages in an amount equal to the pre-judgment interest award, (d) attorney’s fees

in the amount of $2,440.00; and (e) costs in the amount of $527.31.

        More than fourteen (14) days have passed since service of the R&R and no

objections have been filed. Pursuant to 28 U.S.C. § 636(b) and Federal Rule Civil


                                                  Page 1 of 2
Case 2:20-cv-02317-DRH-SIL Document 18 Filed 07/30/21 Page 2 of 2 PageID #: 88




Procedure 72, this Court has reviewed the R&R for clear error. Having found no clear

error, the Court concurs in both the R&R’s reasoning and its result. The Court adds

that post-judgment interest at the federal rate is “mandatory” under 28 U.S.C.

§ 1961(a) and accrues from the date of the entry of judgment until Defendant has

satisfied the judgment. Tru-Art Sign Co. v. Local 137 Sheet Metal Workers Int’l Ass’n,

852 F.3d 217, 223 (2d Cir. 2017). Accordingly, for the reasons stated in Judge Locke’s

R&R,

       IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is

granted in part and denied in part, and Plaintiffs are awarded (i) actual damages in

the amount of $295,391.00, (ii) pre-judgment through June 30, 2021 in the amount

$159,196.60, with additional interest to be calculated through the date of the

judgment at a rate of $145.67 per day, (iii) liquidated damages in an amount equal to

the pre-judgment interest award, (iv) attorney’s fees in the amount of $2,440.00,

(v) costs in the amount of $527.31, and (vi) post-judgment interest at the federal rate.

       The Clerk of Court is respectfully directed to enter judgment accordingly and

to terminate the action.



SO ORDERED.


Dated: Central Islip, New York                 s/ Denis R. Hurley
       July 30, 2021                           Denis R. Hurley
                                               United States District Judge




                                      Page 2 of 2
